DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
2. Claims 78, 81, 82, 92 and 93 are pending.
3. Applicants arguments and amendments filed 10/2/20 have been fully considered. Rejections of record are withdrawn.
.
Conclusion
4. Claims 78, 81, 82, 92 and 93 are allowed
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEGATHEESAN SEHARASEYON/          Examiner, Art Unit 1645  

/GARY B NICKOL/          Supervisory Patent Examiner, Art Unit 1645